Case 5:20-cv-05056-KES Document 44 Filed 10/02/20 Page 1 of 23 PageID #: 652




                     UNITED STATES DISTRICT COURT

                       DISTRICT OF SOUTH DAKOTA

                               WESTERN DIVISION


CARA MILLER,                                      5:20-CV-05056-KES

                  Plaintiff,

      vs.                                          ORDER GRANTING
                                               DEFENDANT/THIRD-PARTY
HONKAMP KRUEGER FINANCIAL                   PLAINTIFF/COUNTER-CLAIMANT’S
SERVICES, INC. and BLUCORA, INC.,              MOTION FOR PRELIMINARY
                                           INJUNCTION AS TO THE COVENANT
                  Defendants.                      NOT TO COMPETE



HONKAMP KRUEGER FINANCIAL
SERVICES, INC.,

                  Third-Party Plaintiff,

      vs.

Mariner Wealth Advisors, LLC,

               Third-Party Defendant.



HONKAM KREUGER FINANCIAL
SERVICES, INC.,

                  Counter-Claimant,

      vs.

CARA MILLER,

                  Counter-Defendant.
Case 5:20-cv-05056-KES Document 44 Filed 10/02/20 Page 2 of 23 PageID #: 653




      Plaintiff, Cara Miller, filed suit against defendants, Honkamp Krueger

Financial Services, Inc. (HKFS) and Blucora, Inc., seeking declaratory

judgment. Docket 1. She amended her complaint four days later. Docket 6.

HKFS answered the amended complaint and filed a third-party complaint

against Mariner Wealth Advisors, LLC and a counterclaim against Miller.

Docket 7. HKFS then filed a motion for preliminary injunction, or in the

alternative, temporary restraining order against Miller and Mariner. Docket 8.

Miller and Mariner oppose the motion. Docket 18. The court held an

evidentiary hearing on September 29-30, 2020. Docket 35.

      The court orally granted HKFS’s motion for preliminary injunction as to

Miller’s alleged breach of the parties’ covenant not to compete. Docket 35 at 2.

The court ordered additional briefing on the alleged breaches of the remaining

covenants between the parties. For the following reasons, and those outlined in

the court’s oral order, the court grants HKFS’s motion for preliminary

injunction against Miller as to Miller’s alleged breach of the parties’ covenant

not to compete. The court reserves ruling on the alleged breach of the

remaining covenants until the parties’ briefs are received.

                                 BACKGROUND

      HKFS is an Iowa corporation with its principal place of business in

Dubuque, Iowa. Docket 6 ¶ 4. HKFS is a financial services and financial

planning firm. Id. ¶ 11. HKFS works with CPA firms and their clients to provide

financial planning services. Id. Blucora recently acquired HKFS as part of a




                                        2
Case 5:20-cv-05056-KES Document 44 Filed 10/02/20 Page 3 of 23 PageID #: 654




stock purchase. Docket 6 ¶ 5. Blucora is a Delaware corporation with its

principal place of business in Irving, Texas. Id. ¶ 6.

      Miller is an individual who resides in South Dakota. Id. ¶ 3. Miller began

working for HKFS as a financial advisor in April or May of 2006. Id. ¶ 10. Miller

lived in South Dakota and served clients based in Wyoming, South Dakota, and

Colorado the entire time she worked for HKFS. Id. Miller worked for HKFS

selling financial planning services that included fee-based investment

management, commission-based investment sales, commission-based

insurance sales, and retirement plan services to clients. Id. ¶ 12. HKFS

provided training and information to Miller regarding HKFS’s business model

and its relationships with CPAs. Docket 7 at 24, ¶ 46.

      Around January 1, 2018, Miller was promoted to the position of non-

equity partner. Id. at 17, ¶ 28. This promotion gave Miller the ability to

participate in HKFS’s profit sharing program. Id. Around January 9, 2019,

Miller was promoted to vice president of financial planning consultation. Id.

HKFS alleges that Miller’s success with HKFS was due to HKFS introducing her

to CPA firms and providing her access to HKFS’s resources and confidential

information that was necessary to solicit CPA firms and CPA firms’ clients. Id.

at 24-25, ¶ 48.

      In her role as vice president of financial planning consultation, Miller

served as an account manager and relationship manager for the CPAs with

whom HKFS worked. Id. at 18, ¶ 29. She also acted as the liaison between

HKFS and the CPAs’ clients to make sure the clients received successful



                                         3
Case 5:20-cv-05056-KES Document 44 Filed 10/02/20 Page 4 of 23 PageID #: 655




financial planning services. Id. According to HKFS, Miller had “nearly unlimited

access to HKFS’s trade secrets, proprietary information, and confidential

information” during her employment. Id. at 18, ¶ 30.

      On May 1, 2006, around the time Miller began working at HKFS, she and

HKFS entered into an Employment Agreement. Docket 6 ¶ 13; see Docket 10-1.

The Employment Agreement contained two negative covenants: a client non-

solicitation provision and a covenant not to compete. Docket 6 ¶ 14; Docket 10-

1 § 9. The non-solicitation provision in the Employment Agreement states:

      . . . [I]f this Employment Agreement is terminated by either party for
      any reason, [Miller] agrees not to solicit Business, nor to assist any
      other person in the solicitation of Business, from any Company
      client or prospective client, directly or indirectly, for a period of three
      years from and after the date of termination of employment.
      Furthermore, during the same three year [sic] period after
      termination of employment, [Miller] will not accept any Business
      from any of [HKFS]’s clients or prospective clients.

Docket 10-1 § 9(a).

      The covenant not to compete in the Employment Agreement states:

      [Miller] further covenants that for a period of one year following the
      termination of [Miller’s] employment for whatever reason, [Miller] will
      not, within [HKFS]’s market area, directly or indirectly, either as a
      sole proprietor, partner, stockholder, director, officer, employee,
      consultant or in any other capacity, conduct or engage in, or be
      interested in or associated with, any person or entity which engages
      in the “Business” (as defined [in § 9(a)]) working with CPA firms.

Id. § 9(b). The covenant not to compete defines HKFS’s market area as

“includ[ing], but not limited to, any state in which HKFS has conducted

business at any time in the preceding twelve months.” Id.




                                          4
Case 5:20-cv-05056-KES Document 44 Filed 10/02/20 Page 5 of 23 PageID #: 656




      The Employment Agreement also contains a Confidentiality Agreement.

Docket 10-1 § 8. The Employment Agreement defines confidential information

as:

      . . . [I]nformation in whatever form, including information that is
      written, electronically stored, is of commercial value to [HKFS] and
      that was created, discovered, developed, or otherwise becomes
      known to [Miller], or in which property rights are held, assigned to,
      or otherwise acquired or conveyed to [HKFS], including any idea,
      knowledge, know-how, process, system, method, technique,
      research and development, technology, software, technical
      information, trade secret, trademark, copyrighted material, reports,
      records, documentation, data, customer or supplier lists, tax or
      financial information, business or marketing plan, strategy, or
      forecast. Confidential Information does not include information that
      is or becomes generally known within [HKFS]’s industry through no
      act or omission by employee provided, however, that the
      compilation, manipulation, or other exploitation of generally known
      information may constitute Confidential Information.

Id. § 8(a). The Employment Agreement restricts Miller’s disclosure of HKFS’s

confidential information as follows:

      During the term of this Agreement and after, Employee shall not,
      without [HKFS]’s prior written consent specifically referring to this
      covenant, (1) use any Confidential Information for the benefit of
      [herself] or any other party other than [HKFS] or disclose it to any
      other person or entity; (2) remove any Confidential Information or
      other documentation, device, plan or other record or evidence
      pertaining to [HKFS]’s business from [HKFS]’s premises, except
      when specifically authorized to do so in pursuit of [HKFS]’s
      business, or (3) retain copies or other records of any such items.

Id. § 8(c). The Employment Agreement states that it “shall be governed by the

laws of the State of Iowa.” Id. § 13.

      On July 25, 2016, while Miller was still employed by HKFS, Miller and

HKFS entered into an Agreement Ancillary to Employment. Docket 6 ¶ 15; see

Docket 10-3. The Ancillary Agreement contains two anti-piracy covenants.



                                        5
Case 5:20-cv-05056-KES Document 44 Filed 10/02/20 Page 6 of 23 PageID #: 657




Docket 10-3 § 2. In the first covenant, Miller agrees to not solicit or accept

business from HKFS for a two-year period following the end of her employment

by HKFS:

      Notwithstanding and in addition to the above, during [Miller]’s
      employment and for a period of two years after [she] ceases to be
      employed by [HKFS], [Miller] shall not, directly or indirectly, solicit,
      accept, or divert business from, provide, or attempt to convert to
      other methods of using, the same or similar products or services
      provided by [HKFS], any client, account or location of [HKFS] with
      which [Miller] has had any contact as a result of [her] employment
      either before or after [July 25, 2016] by [HKFS], including clients
      with respect to whom [Miller] performed professional services prior
      to [her] employment with [HKFS].

Id. § 2(a). The second covenant restricts Miller from soliciting other HKFS

employees for employment for a two-year period after she ceases to be

employed by HKFS. Id. § 2(b).

      The Ancillary Agreement also contains a limitation on Miller’s disclosure

of HKFS’s confidential information:

      [Miller] covenants and agrees that [she] will not, at any time during
      or following the term of [her] employment, directly or indirectly,
      divulge or disclose for any purpose whatsoever any “confidential
      information” that has been obtained by or disclosed to [her] as a
      result of [her] employment either before or after [July 25, 2016] by
      [HKFS]. For purposes of this paragraph, “confidential information”
      is such information that has a special and unique nature and value
      to [HKFS], including, but not be limited to, information relating to
      such matters as [HKFS]’s trade secrets, systems, procedures,
      manuals, confidential reports, the identity of past or present
      customers and clients of [HKFS], pricing practices for [HKFS]’s
      services, marketing and sales practices of [HKFS], financial
      information relative to [HKFS], any other information which could
      prove beneficial in enabling a competitor to compete with [HKFS],
      and all other information related to [HKFS]’s Business.

      [Miller] agrees and covenants that all client lists, client records or
      data, memoranda, notes, records, papers or other documents and
      all copies thereof relating to [HKFS]'s operations and business,


                                         6
Case 5:20-cv-05056-KES Document 44 Filed 10/02/20 Page 7 of 23 PageID #: 658




      whether prepared by [Miller] or not, and all objects associated
      therewith, including, but not limited to, access keys, program
      printouts, customer lists, customer records or data, procedures,
      agreements, software programs, forms, documents and objects
      concerning any procedures or services produced, provided,
      developed or considered by [HKFS], are the sole and exclusive
      property of [HKFS]. [Miller] shall not, except for [HKFS] use, copy or
      duplicate any of the aforementioned items, nor remove them from
      [HKFS]'s facilities, nor use any information concerning them, except
      for [HKFS]'s benefit, either during the term of this Agreement or
      thereafter. [Miller] expressly agrees to deliver all of the
      aforementioned items in [her] possession to [HKFS] on termination
      of this Agreement, or at any other time on [HKFS]’s request, together
      with [Miller]'s written certification of compliance.

Docket 10-3 § 1.

      The Ancillary Agreement states that “[t]he construction and

interpretation of this Agreement shall at all times and in all respects be

governed by the laws of the state of Iowa.” Id. § 9. It also states that the

obligations under the Ancillary Agreement survive termination of Miller’s

employment or termination of the Ancillary Agreement: “Any termination of

[Miller]’s employment or this Agreement will not terminate or otherwise affect

the enforceability of the obligations of [Miller] hereunder.” Id. Finally, the

agreement states that it “supersedes all prior discussions and agreements

between [HKFS] and [Miller] with respect to the subject matter hereof.” Id. The

Ancillary Agreement does not mention restrictions on Miller’s employment with

HKFS’s competitors after the termination of her employment. See id. It does not

contain a covenant not to compete. See id.




                                          7
Case 5:20-cv-05056-KES Document 44 Filed 10/02/20 Page 8 of 23 PageID #: 659




      On July 14, 2016, an email was sent from an individual named Teri

Pitzen to a list called “All HK Companies Employees” with the subject line

“updated employee handbook.” Docket 39 at 48. The email states that “the

Agreement Ancillary to Employee [sic] has been updated in section 2(b) Anti-

Piracy Covenants to amend the period of three years to two years for non-

solicitation of clients or employees from the Employer.” Id.

      On June 17, 2019, Miller and KHFS entered into an agreement titled the

Employee Proprietary Information Agreement. Docket 7 at 24, ¶ 44; see Docket

10-4. The Proprietary Information Agreement states that Miller:

      Agree[s] to keep confidential, except as [HKFS] may otherwise
      consent in writing, and not to disclose, or make any use of except
      from the benefit of [HKFS], at any time either during or subsequent
      to [Miller’s] employment, any trade secrets, confidential information,
      knowledge, data, or other information of [HKFS] relating to products,
      processes, know-how, designs, customer lists, business plans,
      marketing plans and strategies, and pricing strategies, or any
      subject matter pertaining to any business of [HKFS] or any of its
      clients, licensees, or affiliates, which [Miler] may produce, obtain, or
      otherwise acquire during the course of [her] employment, except as
      herein provided. [Miller] further agree[s] not to deliver, reproduce, or
      in any way allow any such trade secrets, confidential information,
      knowledge, data, or other information, or any documentation
      relating thereto, to be delivered or used by any third parties without
      specific direction or consent of a duly authorized representative of
      [HKFS].

Docket 10-4 § 1.

      Blucora’s acquisition of HKFS closed on July 1, 2020. Docket 6 ¶ 27.

According to Miller, Blucora repeatedly asked her to sign a new employment

agreement that contained “even more onerous non-competition provisions”

than those contained in the Ancillary Agreement. Id. She alleges that Blucora

urged her to sign the agreements by telling her that “such agreements were not

                                         8
Case 5:20-cv-05056-KES Document 44 Filed 10/02/20 Page 9 of 23 PageID #: 660




enforceable anyway.” Id. But Miller never signed an employment agreement

with Blucora. Id.

      On September 4, 2020, Miller terminated her employment with HKFS. Id.

¶ 29. About an hour after Miller notified HKFS that she was terminating her

employment, she filed this suit against HKFS and Blucora seeking a

declaratory judgment that the Ancillary Agreement’s non-solicitation provisions

are unenforceable. Docket 7 at 26, § 52; see Docket 1. She filed an amended

complaint on September 8, 2020, alleging that the Employment Agreement was

superseded by the Ancillary Agreement and that thus, the Employment

Agreement’s covenant not to compete does not apply to her. Docket 7 at 26,

¶ 52; see Docket 6. On September 5, HKFS demanded that Miller comply with

the Employment Agreement’s non-solicitation provision and covenant not to

compete. Docket 6 ¶ 31.

      On September 7, 2020, Miller sent an email and letter to John Darrah,

CEO of HKFS, stating that she was terminating the Employment Agreement.

Docket 27-7 at 3. The letter states that

      “[a]lthough the enclosed Employment Agreement, dated May 1,
      2006, between Honkamp Krueger Financial Services, Inc. and Cara
      M. Miller . . . was superseded by the Agreement Ancillary to
      Employment dated July 25, 2016, and, therefore, the 2006
      Employment Agreement is no longer in force, to the extent it is in
      force, pursuant to Paragraph/Section 2 of the 2006 Employment
      Agreement, I am writing to provide written notice of immediate
      termination of this agreement.

Id.




                                           9
Case 5:20-cv-05056-KES Document 44 Filed 10/02/20 Page 10 of 23 PageID #: 661




      The same day she resigned from HKFS, Miller began to work for Mariner.

Docket 6 ¶ 30; Docket 7 at 26, ¶ 53. Mariner is a Kansas limited liability

company with its principal place of business in Overland Park, Kansas. Docket

7 at 11, ¶ 3. HKFS alleges that immediately upon her resignation, Miller began

contacting HKFS clients and soliciting them to leave HKFS and move their

business to Mariner. Docket 7 at 26, ¶ 53. HKFS alleges that it learned Miller

contacted at least two separate CPA firms to entice them from HKFS to

Mariner. Id.

      HKFS claims that Mariner is a direct competitor of HKFS. Id. at 27 ¶ 54.

Mariner provides services and engages in business similar to HKFS’s business.

Id. Mariner provides wealth advice, tax planning and preparation, risk

management services, investment management, estate planning and trust

services, and specialized business services. Id. at 27 ¶ 55. Mariner has 40

locations throughout the United States, including offices in South Dakota and

Iowa. Id. at 27 ¶ 56. Mariner’s South Dakota office is in Rapid City, where the

HKFS office that Miller worked at is located. Id. at 27 ¶ 57.

      According to HKFS, it offers unique services that differentiate it from

other financial services companies because its “business model involves

strategically developing focused partnerships and relationships with CPA firms

across the United States to provide wealth management services to the clients

of those CPA firms.” Docket 7 at 13, ¶ 13. When HKFS loses a relationship

with a CPA firm, it loses business from the CPA firm’s clients that have already

been referred to HKFS and loses potential future referrals. Id. at 15, ¶ 21.



                                        10
Case 5:20-cv-05056-KES Document 44 Filed 10/02/20 Page 11 of 23 PageID #: 662




KHFS argues that the loss of these past and future opportunities is

unquantifiable. Id.

                               LEGAL STANDARD

      “A preliminary injunction is an extraordinary remedy and the burden of

establishing the propriety of an injunction is on the movant.” Roudachevski v.

All-Am. Care Ctrs., Inc., 648 F.3d 701, 705 (8th Cir. 2011) (citing Watkins, Inc.

v. Lewis, 346 F.3d 841, 844 (8th Cir. 2003)). To determine whether preliminary

relief such as a preliminary injunction or a temporary restraining order is

appropriate, the court considers the following factors: “ ‘(1) the threat of

irreparable harm to the movant; (2) the state of the balance between this harm

and the injury that granting the injunction will inflict on [the nonmovant]; (3)

the probability that [the] movant will succeed on the merits; and (4) the public

interest.’ ” Mgmt. Registry, Inc. v. A.W. Cos., Inc., 920 F.3d 1181, 1183 (8th Cir.

2019) (alterations in original) (quoting Dataphase Sys., Inc. v. CL Sys., Inc., 640

F.2d 109, 113 (8th Cir. 1981)). The Dataphase test for preliminary injunctive

relief is a flexible analysis. Hubbard Feeds, Inc. v. Animal Feed Supplement, Inc.,

182 F.3d 598, 601 (8th Cir. 1999). Thus, when weighing these factors, “no

single factor is in itself dispositive[.]” Calvin Klein Cosms. Corp. v. Parfums de

Coeur, Ltd., 824 F.2d 665, 667 (8th Cir. 1987). “[A]ll of the factors must be

considered to determine” whether the balance weighs toward granting the

injunction. Id.




                                         11
Case 5:20-cv-05056-KES Document 44 Filed 10/02/20 Page 12 of 23 PageID #: 663




                                  DISCUSSION

I.    The Probability of HKFS’s Success on the Merits of its Claim that
      Miller Breached the Employment Agreement’s Covenant Not to
      Compete

      The first Dataphase factor focuses on the probability that the movant will

succeed on the merits. “Success on the merits has been referred to as the most

important of the four factors.” Roudachevski, 648 F.3d at 706. Probability of

success on the merits in this context means that the moving party must show

that it has “a ‘fair chance of prevailing’ ” on the merits. Kroupa v. Nielsen, 731

F.3d 813, 818 (8th Cir. 2013) (quoting Planned Parenthood Minn., N.D., S.D. v.

Rounds, 530 F.3d 724, 732 (8th Cir. 2008) (en banc)). A “fair chance of

prevailing” does not necessarily mean a greater than fifty percent likelihood of

prevailing on the merits of the claim. Planned Parenthood, 530 F.3d at 731-32.

Thus, “[a]t the early stage of a preliminary injunction motion, the speculative

nature of this particular inquiry militates against any wooden or mathematical

application of the test.” United Indus. Corp. v. Clorox Co., 140 F.3d 1175, 1179

(8th Cir. 1998).

      A Federal court sitting in diversity applies state substantive and federal

procedural law. Gasperini v. Ctr. For Human., Inc., 518 U.S. 415, 427 (1996).

Questions of contract interpretation are substantive law questions. Thus, the

court applies South Dakota state law when interpreting the covenant not to

compete. Under South Dakota law, a court honors contractual choice of law

provisions unless they contravene South Dakota public policy. Dunes Hosp.,

LLC v. Country Kitchen Int’l, Inc., 623 N.W.2d 484, 488 (S.D. 2001). The



                                        12
Case 5:20-cv-05056-KES Document 44 Filed 10/02/20 Page 13 of 23 PageID #: 664




Employment Agreement and Ancillary Agreement each contain an Iowa choice

of law clause. Docket 10-1 § 13; Docket 10-3 § 9. As discussed below,

application of Iowa law to the covenant not to compete provision of the contract

does not contravene South Dakota public policy. Thus, the court applies Iowa

law to the contracts.

      A.     Whether the Employment Agreement’s covenant not to
             compete is superseded by the Ancillary Agreement

      HKFS argues that Miller’s employment by Mariner is contrary to the

terms of the covenant not to compete contained in the Employment Agreement.

Docket 9 at 17-20; Docket 26 at 6-15. Miller and Mariner do not argue that

Miller has not violated the covenant not to compete. See Docket 18 at 11-14.

Rather, Miller and Mariner argue that any covenants included in the

Employment Agreement are unenforceable because the Employment Agreement

was completely superseded by the Ancillary Agreement. Id.

      The primary goal of contract interpretation is to “determine the parties’

intentions at the time they executed the contract.” Walsh v. Nelson, 622

N.W.2d 499, 503 (Iowa 2001). “The clearest evidence of intent comes from the

language of the [agreement] itself.” Gosiger, Inc. V. Elliott Aviation, Inc., No.

4:13-CV-00477, 2015 WL 11070982, at*4 (S.D. Iowa March 17th, 2015) (citing

Walsh, 622 N.W.2d at 503). The fact that two parties disagree about a term or

provision does not mean that the term or provision is ambiguous. Walsh, 622

N.W.2d at 503. When a contract is not ambiguous, it must be enforced as

written. Spilman v. Bd. of Dirs., 25 N.W.2d 593, 596 (Iowa 1977).




                                          13
Case 5:20-cv-05056-KES Document 44 Filed 10/02/20 Page 14 of 23 PageID #: 665




       The plain language of the Ancillary Agreement states that it “supersedes

all prior discussions and agreements between [HKFS] and [Miller] with respect

to the subject matter hereof.” Docket 10-3 § 9 (emphasis added). Thus, the

Ancillary Agreement is unambiguous in that it only supersedes agreements

that are discussed in the Ancillary Agreement—not all prior agreements

between the parties.

       The Ancillary Agreement contains a non-disclosure agreement and two

anti-piracy covenants: a covenant not to solicit HKFS’s business and a

covenant not to solicit HKFS’s employees. Id. §§ 1, 2. The anti-piracy covenants

each last for two years following Miller’s employment with HKFS. Id. § 2. The

Ancillary Agreement does not contain a covenant not to compete or any

promise that Miller will not be employed by HKFS’s competitors after leaving

HKFS. See id. The only mention of competition or competitors in the agreement

is in the non-disclosure agreement’s definition of “confidential information.” Id.

§ 1.

       The Employment Agreement is another agreement between the parties to

the Ancillary Agreement, HKFS and Miller. It contains a non-solicitation

provision that lasts for a period of three years. Docket 10-1 § 9(a). It also

contains a covenant not to compete that restricts Miller’s ability to work for

HKFS’s competitors for a period of one year after her employment with HKFS

terminates. Id. § 9(b). There are numerous other subjects in the Employment

Agreement that are not discussed in the Ancillary Agreement, including fringe




                                        14
Case 5:20-cv-05056-KES Document 44 Filed 10/02/20 Page 15 of 23 PageID #: 666




benefits, facilities, and compensation, in addition to the covenant not to

compete. See id.

      Under the plain language of the Ancillary Agreement, the agreements

that are discussed in the Employment Agreement but are not discussed or

modified in the Ancillary Agreement survive the Ancillary Agreement and are

not extinguished by the integration clause. The covenant not to compete is

contained in the Employment Agreement but is not altered or discussed in the

Ancillary Agreement. Thus, the covenant not to compete survives the Ancillary

Agreement’s integration clause and may be enforced against Miller.

      The facts here are like those in Hot Stuff Foods, LLC v. Mean Gene’s

Enter. Inc., a persuasive case interpreting South Dakota law. 468 F. Supp. 2d

1078, 1100 (D.S.D. 2006). There, a plaintiff sought to enjoin a former employee

from violating the terms of a covenant not to compete that the employee signed

while employed by the plaintiff. Id. The employee, like Miller, argued that the

contract containing the covenant not to compete was superseded and replaced

by a separation agreement that the employee signed later. Id. The separation

agreement stated that the agreement “supersedes and replaces . . . all prior

agreements proposed or otherwise, whether written or oral, concerning the

subject matter hereof.” Id. The court held that the integration clause was

limited to the terms of the severance agreement and thus did not supersede the

covenant not to compete, because the severance agreement did not discuss the

covenant not to compete. Id. at 1101. The facts in Hot Stuff Foods are similar to

those here. The later-signed agreement, the Ancillary Agreement, does not



                                       15
Case 5:20-cv-05056-KES Document 44 Filed 10/02/20 Page 16 of 23 PageID #: 667




address the covenant not to compete contained in the Employment Agreement.

Thus, the integration clause of the Ancillary Agreement does not apply to the

covenant not to compete in the Employment Agreement and it is still in effect.

Even if South Dakota law applies, like Miller argues, the covenant not to

compete was not superseded by the Ancillary Agreement.

      The court is also persuaded by the email that was sent to all HKFS

employees on July 14, 2016, 11 days before the Ancillary Agreement was

entered into by HKFS and Miller. Docket 39 at 48. That email stated that the

anti-piracy covenants were amended from a period of three years to two years

for non-solicitation of clients or employees from HKFS. Id. It also states that

“many policies have been amended.” Id. This suggests that the Ancillary

Agreement was not intended to completely supersede the Employment

Agreement; rather, it was intended to modify certain terms in the Employment

Agreement. Thus, those terms present in the Employment Agreement but not

modified or discussed in the Ancillary Agreement remain part of the parties’

agreements. The covenant not to compete, one such term, remains enforceable

against Miller.

      B.    Whether Miller’s termination of the Employment Agreement
            after she began working for Mariner terminates her obligations
            under the covenant not to compete

      Miller argues that she terminated the Employment Agreement after

ending her employment with HKFS, and thus, the agreement is terminated and

may not be enforced. Docket 18 at 13-14. She references the email and letter

sent to Darrah on September 7, 2020 that states that she is terminating the



                                        16
Case 5:20-cv-05056-KES Document 44 Filed 10/02/20 Page 17 of 23 PageID #: 668




Employment Agreement. Docket 27-7 at 3. Miller argues that this letter

terminates any obligations she has under the covenant not to compete.

      The court disagrees for two reasons. First Miller accepted and began

employment with HKFS on September 4, 2020, before she alleges that she

terminated the agreement via the September 7, 2020 letter. Thus, she violated

the non-compete when she accepted employment with Mariner prior to

terminating the contract.

      Second, even if Miller had accepted employment after the alleged

termination of the covenant not to compete, the covenant would be enforceable

against her. The Employment Agreement states that that her obligations under

the covenant not to compete extend “for a period of one year following the

termination of [Miller]’s employment[.]” Docket 10-1 § 9(b). The agreement itself

is for Miller’s employment with HKFS, and states that “[HKFS] hereby employs

[Miller] and [Miller] hereby accepts employment with [HKFS] upon the terms

and conditions hereinafter set forth.” Id. § 1. The obligations under the

covenant not to compete are designed to survive termination of the contract,

because when Miller’s employment ends, the contract ends, too. The covenant

not to compete, by its terms, extends for one year following termination of the

agreement between the parties. Thus, the non-competition provision extends

from one year from September 4, 2020, the date that Miller ended her

employment with HKFS.




                                       17
Case 5:20-cv-05056-KES Document 44 Filed 10/02/20 Page 18 of 23 PageID #: 669




      C.    Whether HKFS is Likely to Succeed on a Showing that Miller
            Violated the Covenant Not to Compete

      HKFS must demonstrate its likelihood of success on the merits of its

claim that Miller breached the covenant not to compete of the Employment

Agreement. A breach of contract claim requires “(1) an enforceable promise; (2)

a breach of the promise; [and] (3) resulting damages.” Guthmiller v. Deloitte &

Touche, LLP, 699 N.W.2d 493, 498 (S.D. 2005). HKFS claims that when Miller

signed her employment agreement, she promised not to compete for one year

following termination of her employment with HKFS.

      “The general rule in Iowa is that [courts] will enforce a noncompetitive

provision in an employment contract if the covenant is reasonably necessary

for the protection of the employer’s business and is not unreasonably

restrictive of the employee’s rights nor prejudicial to the public interest.” Iowa

Glass Depot, Inc. v. Jindrich, 338 N.W.2d 376, 381 (Iowa 1983). In determining

whether a covenant is enforceable, Iowa courts look to “the employee’s close

proximity to customers, the nature of the business, accessibility to information

peculiar to the employer’s business, and the nature of the occupation which is

restrained.” Am. Express Fin. Advisors, Inc. v. Yantis, 358 F. Supp. 2d 818, 829

(N.D. Iowa 2005) (quoting Iowa Glass Depot, 338 N.W.2d at 382). HKFS has

shown that it has a substantial interest in protecting its goodwill and

confidential information via a covenant not to compete. Like the employee in

American Express, where the court upheld a covenant not to compete, Miller

was working closely with customers and she was exposed to a great deal of




                                        18
Case 5:20-cv-05056-KES Document 44 Filed 10/02/20 Page 19 of 23 PageID #: 670




confidential financial information. Further, the restriction is a reasonable

restraint as it only limits Miller from competing for one year within the

geographic area where HKFS does business. Phone Connection, Inc. v. Harbst,

494 N.W.2d 445, 449-50 (Iowa Ct. App. 1992) (recognizing that two- to three-

year covenants not to compete are generally valid under Iowa law).

       A covenant not to compete like the one at issue here is not against South

Dakota public policy. A covenant not to compete is, generally, an unlawful

restraint on trade in South Dakota. McKie Ford Lincoln, Inc. v. Hanna, 907

N.W.2d 795, 799 (S.D. 2018). But South Dakota state law allows non-compete

agreements when an employee agrees to not engage in the same business or

profession as an employer for two or fewer years following the employee’s

termination. SDCL § 53-9-11. Here, Miller agreed to not compete with HKFS for

one year following her termination. Docket 10-1. Thus, the covenant not to

compete is likely enforceable under South Dakota law. HKFS can show a valid

promise for its breach of contract claim under both Iowa and South Dakota

law.

       HKFS alleges that Miller breached the non-competition agreement by

accepting employment with Mariner within a year of termination of her

employment with HKFS. The parties do not dispute that Mariner directly

competes with HKFS and that Miller accepted employment with Mariner within

a year after termination of her employment with HKFS. Thus, HKFS is likely to

succeed in showing that Miller breached a valid promise.




                                       19
Case 5:20-cv-05056-KES Document 44 Filed 10/02/20 Page 20 of 23 PageID #: 671




      Finally, HKFS is likely to succeed in showing that it has suffered and will

continue to suffer damages. KHFS has alleged that several clients have already

transferred their assets to Mariner after Miller began working there. HKFS is

likely to succeed in showing that it has lost clients and has suffered damages

as a result of Miller’s breach of the covenant not to compete. Thus, HKFS is

likely to succeed on the merits of its claim that Miller violated the covenant not

to compete.

II.   Threat of Irreparable Harm

      Under the second Dataphase factor, the movant must show that it is

“likely to suffer irreparable harm in the absence of preliminary relief[.]” Winter

v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). A movant’s failure to

demonstrate irreparable harm is sufficient to deny a motion for preliminary

injunction. Grasso Enters., LLC v. Express Scripts, Inc., 809 F.3d 1033, 1040

(8th Cir. 2016) (citing Watkins Inc., 346 F.3d at 844). “The possibility that

adequate compensatory or other corrective relief will be available at a later

date, in the ordinary course of litigation, weighs heavily against a claim of

irreparable harm.” Sampson v. Murray, 415 U.S. 61, 90 (1974) (quotation

omitted). “Irreparable harm occurs when a party has no adequate remedy at

law, typically because its injuries cannot be fully compensated through an

award of damages.” Gen. Motors Corp. v. Harry Brown’s, LLC, 563 F.3d 312,

319 (8th Cir. 2009).

      “Loss of intangible assets such as reputation and goodwill can constitute

irreparable injury.” United Healthcare Ins. Co. v. AdvancePCS, 316 F.3d 737,



                                        20
Case 5:20-cv-05056-KES Document 44 Filed 10/02/20 Page 21 of 23 PageID #: 672




741 (8th Cir. 2002); see also Rogers Grp., Inc. v. City of Fayetteville, 629 F.3d

784, 789-90 (8th Cir. 2010) (“We have previously held that a district court did

not err when finding that a loss of goodwill among customers was sufficient to

establish a threat of irreparable harm.”); Gen. Mills, Inc. v. Kellogg Co., 824 F.2d

622, 625 (8th Cir. 1987) (finding irreparable harm where “intangible assets

such as reputation and goodwill” are at risk).

       Here, HKFS has alleged that it has suffered and will likely continue to

suffer harm to its goodwill and reputation as a result of Miller’s move.

Numerous clients and at least one CPA firm have already moved their

relationships from HKFS to Mariner. The CPA firms are not likely to have the

same goodwill toward HKFS and are not likely to refer their clients to HKFS

following Miller’s move to Mariner. Thus, HKFS showed it is likely to suffer a

loss of goodwill sufficient to establish irreparable injury under the Dataphase

factors.

III.   Balance of the Hardships

       The third Dataphase factor for obtaining a preliminary injunction

requires the moving party to establish that its irreparable harm is greater than

the hardship that a preliminary injunction would cause the opposing party.

Sturgis Area Chamber of Com. v. Sturgis Rally & Races, Inc., 99 F. Supp. 2d

1090, 1101 (D.S.D. 2000).

       Any harm that Miller or Mariner might face is the result of Miller’s

breach of the contract with HKFS. See Perfetti Van Melle USA v. Midwest

Processing, LLC, 135 F. Supp. 3d 1015, 1020 (D.S.D. 2015) (finding that a



                                        21
Case 5:20-cv-05056-KES Document 44 Filed 10/02/20 Page 22 of 23 PageID #: 673




defendant’s harm was minor when it only deprived the defendants of “further

profit that they [were] not entitled to make[.]”). Thus, the harms to HKFS in the

absence of a preliminary injunction outweigh those Miller and Mariner stand to

suffer if the injunction is issued.

IV.    Public Interest

      The public interest is the final Dataphase factor the court must balance

in determining whether a preliminary injunction should be issued. Here, the

public interest weighs in favor of protecting proprietary information and trade

secrets and enforcing legal non-compete agreements. Iowa and South Dakota

law authorizes non-compete agreements like the one between HKFS and Miller.

Thus, public policy favors granting the injunction here.

V.    Bond

      The Federal Rules of Civil Procedure require that a “court may issue a

preliminary injunction or a temporary restraining order only if the movant gives

security in an amount that the court considers proper to pay the costs and

damages sustained by any party found to have been wrongfully enjoined or

restrained.” Fed. R. Civ. P. 65(c). Both parties agree that a bond in the amount

of $350,000 is adequate to meet the requirements of Rule 65(c).

                                      CONCLUSION

      HKFS showed that the covenant not to compete between Miller and

HKFS is valid and enforceable and that it is not superseded by the Ancillary

Agreement. Further, HKFS is likely to succeed on the merits of its claim that

Miller breached the agreement, it faces irreparable harm from Miller’s breach



                                          22
Case 5:20-cv-05056-KES Document 44 Filed 10/02/20 Page 23 of 23 PageID #: 674




and threat of continued breach, it showed that the balance of harms are in its

favor, and it showed that public policy favors granting the injunction against

Miller’s breach of the covenant not to compete. Thus it is

      ORDERED that Miller is enjoined from taking action of any character

that results in violation of or interference with the non-competition provisions

of the Employment Agreement, including, but not limited to, continued

employment with Mariner, or any of its subsidiaries, parents, or other related

entities, for the period of time as defined in the Employment Agreement.

      IT IS FURTHER ORDERED that HKFS must post a bond in the amount

of $350,000 as required by Fed. R. Civ. P. 65(c).

      Dated October 2, 2020.


                                     BY THE COURT:


                                     /s/ Karen E. Schreier
                                     KAREN E. SCHREIER
                                     UNITED STATES DISTRICT JUDGE




                                       23
